


110 HRES 675 EH: Providing for the consideration of the

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 675
		In the House of Representatives, U.
		  S.,
		
			September 25, 2007
		
		RESOLUTION
		Providing for the consideration of the
		  Senate amendments to the bill (H.R. 976) to amend the Internal Revenue Code of
		  1986 to provide tax relief for small businesses, and for other
		  purposes.
	
	
		That upon adoption of this resolution
			 it shall be in order to take from the Speaker’s table the bill (H.R. 976) to
			 amend the Internal Revenue Code of 1986 to provide tax relief for small
			 businesses, and for other purposes, with Senate amendments thereto, and to
			 consider in the House, without intervention of any point of order except those
			 arising under clause 10 of rule XXI, a single motion offered by the chairman of
			 the Committee on Energy and Commerce or his designee that the House concur in
			 each of the Senate amendments with the respective amendment printed in the
			 report of the Committee on Rules accompanying this resolution. The Senate
			 amendments and the motion shall be considered as read. The motion shall be
			 debatable for one hour equally divided among and controlled by the chairman and
			 ranking minority member of the Committee on Energy and Commerce and the
			 chairman and ranking minority member of the Committee on Ways and Means. The
			 previous question shall be considered as ordered on the motion to final
			 adoption without intervening motion or demand for division of the
			 question.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
